Citation Nr: 1522878	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  10-36 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to an initial increased disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling as of June 30, 2007, 50 percent disabling as of February 28, 2008 to September 26, 2010, and 70 percent disabling as of December 1, 2010, to include the issue of entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2001 to June 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

Subsequent to the September 2007 rating decision, the Veteran submitted additional VA treatment records reflecting her ongoing mental health treatment.  The Veteran's claim was confirmed and continued in a December 2007 rating decision.  In February 2008, the Veteran submitted more VA medical records of her mental health treatment.  In an October 2008 rating decision, the Veteran's disability rating was increased to 50 percent effective February 28, 2008.  In April 2009, the Veteran submitted more VA mental health treatment records.  In a June 2009 rating decision, the Veteran's disability ratings for PTSD were continued.  In August 2009, the Veteran yet again submitted more mental health medical records.  Her PTSD disability rating was continued in an October 2009 rating decision.  In December 2009, the Veteran submitted a notice of disagreement with the October 2009 rating decision.  Finally, in a March 2011 rating decision, the Veteran was granted a 100 percent disability rating effective September 27, 2010 (this was a temporary total based on hospital treatment - and this period of time is not for further consideration as the full benefit sought was provided during this time), and a 70 percent rating was issued effective December 1, 2010.

The Veteran has continuously prosecuted her claim for an increased rating since the initial rating decision in September 2007.  Any interim submissions before finality must be considered by the VA as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the September 2007 rating decision is the proper rating action on appeal.

As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Veteran was not awarded the maximum rating for PTSD, the issue remains in appellate status and has been characterized as shown above.

The Board notes that additional treatment records were added to the file after the last adjudication (in the March 2011 Supplemental Statement of the Case (SSOC)).  Review of these records reveals that the relevant records were previously of file and/or are redundant of records already of file at the time of the previous adjudication.  As such, there is no need to remand to allow for initial review by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2014).

In addition, in the March 2011 rating decision, the RO granted TDIU effective December 1, 2010.  The Board finds, however, that the question of TDIU for the period from the day after separation from service to November 30, 2010 (the day before the current effective date) remains for consideration.  See generally Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  Prior to February 28, 2008, the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From February 28, 2008 to September 26, 2010, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, but not total occupational and social impairment.

3.  Since December 1, 2010, the Veteran's PTSD symptoms is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, but not total occupational and social impairment.

4.  Since May 30, 2009, the service connected PTSD has prevented the Veteran from maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating for PTSD in excess of 30 percent prior to February 28, 2008 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for an initial disability rating for PTSD of 70 percent, but no higher, between February 28, 2008 and September 26, 2010, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, DC 9411 (2014).

3.  The criteria for an initial disability rating for PTSD in excess of 70 percent since December 1, 2010 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, DC 9411 (2014).

4.  TDIU is granted as of May 30, 2009.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required, to include on the issue of TDIU as it is part and parcel of the initial increased rating claim. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's claims file contains her service treatment records, military service records, as well as VA medical treatment records and statements from the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  The Board notes that there is a reference by the Veteran to talking to the Social Security Administration (SSA).  As this communication does not indicate that the Veteran ever filed, received, or was denied disability benefits from SSA, the Board finds that this reference is insufficient to find that there are relevant records with SSA.

The Veteran was also afforded VA examinations in July 2007, September 2008, September 2009 and November 2010.  Taken together, the VA examinations are a sufficient basis on which to adjudicate the Veteran's claim; as these examinations discuss the Veteran's employability, the Board finds that they are also adequate to address the TDIU issue.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time.



II.  Increased Initial Evaluation

Service connection for PTSD was initially granted in a September 2007 rating decision, at which time a 30 percent rating was assigned under 38 C.F.R. § 4.130, DC 9411, effective from June 30, 2007, the day following discharge from active service.  In October 2008, the RO increased the rating assigned for PTSD from 30 percent to 50 percent effective February 28, 2008.  In a March 2011 rating decision, the Veteran was granted a temporary 100 percent disability rating effective September 27, 2010, and a 70 percent rating effective December 1, 2010.  As noted, the 100-percent rating was a total grant for that period of time and does not require further review.  The Veteran contends that an increased rating is warranted as she experiences severe symptoms of PTSD.
  
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Since the Veteran has continuously prosecuted her claim concerning the initial rating assigned for PTSD, the entire body of evidence is for equal consideration.  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

The Veteran's PTSD is currently evaluated as 30 percent disabling from June 30, 2007, 50 percent disabling from February 28, 2008 to September 27, 2010, and 70 percent disabling from December 1, 2010, under DC 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

The relevant medical evidence of record consists of VA treatment records and lay statements from the Veteran.  

A.  Period prior to February 28, 2008

In July 2007, the Veteran was afforded a VA PTSD examination where she reported having difficulty with intimate relationships and social situations.  The Veteran reported anxiety in social situations.  Further, she reported having a depressed mood that occurred once every couple of weeks and lasted about one day.  She denied suicidal ideation or violent thoughts toward other people, as well as any symptoms of panic.  Upon examination, the Veteran was noted to be alert and oriented to person, place, time and situation.  She displayed normal kinetics and good eye contact.  Her speech was normal rate, rhythm, tone and volume.  Her mood was described as "tired."  Her affect was pleasant and appropriate.  There was no evidence of psychotic behavior and her cognition was grossly intact.  Her thought process was linear, logical and goal-oriented.  There was no evidence of tangentiality or flight of ideas.  The Veteran was without hallucinations, delusions, illusions or ideas of reference.  She was able to maintain minimal personal hygiene.  The Veteran denied memory loss.  The Veteran reported experiencing intrusive thoughts occurring twice weekly.  

The VA examiner diagnosed the Veteran with PTSD and assigned a GAF score of 65.  The examiner noted the Veteran was currently unemployed, but that her unemployment and lack of leisure pursuit was not related to her mental health diagnoses.  The VA examiner concluded that the Veteran's PTSD signs and symptoms were transient or mild and decrease work efficiency and ability to perform occupational tasks during periods of significant stress. 

After reviewing the evidence of record, the Board finds that the clinical evidence does not support the Veteran's assertions that she is entitled to an initial evaluation in excess of 30 percent prior to February 28, 2008.  The evidence does not show the Veteran had occupational and social impairment with reduced reliability and productivity.  

The Veteran did not show signs of a flattened affect during her examination.  She has not shown circumstantial, circumlocutory speech, or stereotyped speech during the relevant time period.  The Veteran denied having panic symptoms during her July 2007 VA examination.  The Veteran's memory and judgment was found to be normal.  The Veteran has shown some difficulty in establishing and maintaining effective work and social relationships; however, the level of impairment is contemplated in her 30 percent rating and is not productive of occupational and social impairment with reduced reliability and productivity.  The Veteran reported having trouble with anxiety while in social situations.  But the VA examiner characterized the Veteran's PTSD symptoms as transient or mild.  Moreover, the examiner noted that while the Veteran was unemployed at the time of the examination, this was likely not due to the Veteran's mental health 

Based on the foregoing, the Board finds that prior to February 28, 2008, the overall symptomatology associated with the Veteran's PTSD more closely approximated the schedular criteria required for the 30 percent disability rating.  As the criteria for the next higher, 50 percent rating are not met, it logically follows that the criteria for even higher ratings - 70 or 100 percent - are likewise not met.  That is, the Board has carefully reviewed the evidence, both lay and medical, from this period of time; after this review, the Board finds that the Veteran's symtpoms during this period were commensurate with the current assigned 30 percent rating.

B.  Period from February 28, 2008 to September 27, 2010

The Veteran has been assigned a 50 percent disability rating from February 28, 2008 to September 27, 2010.  The Board finds that the Veteran's PTSD warrants a rating of 70 percent for this period.

A VA January 2008 VA treatment record notes the Veteran was single, had never been married, had no children, and she was living with her nephew while her sister and brother-in-law were serving in Iraq.  She reported a depressed mood most of the day nearly every day for the past six months.  She reported markedly diminished interest and pleasure in almost all activities most of the day nearly every day for the past five years after her sexual assault in the military.  She reported fatigue and loss of energy nearly every day.  She had diminished ability to think and concentrate which interferes with her school work.  The Veteran reported she was currently taking two online master's classes.  She reported recurrent thoughts of death and suicidal ideation.  She reported having a plan and buying a gun which she still owns.  She reported having panic attacks in social situations which she deals with through avoidance.  Upon examination, the Veteran was alert and fully oriented.  She denied any form of hallucination, she admitted to suspiciousness but denied paranoia.  She denied thought insertion, withdrawal, broadcasting and blocking.  Her thought processes were coherent and goal-directed.  Her remote recall was intact to presidents.  Her judgment was intact to structured questions.  The Veteran's insight was partial.  Her concentration was intact, mood was "down" and her affect was flat.  The Veteran was diagnosed with PTSD and major recurrent depression.  She was assigned a GAF score of 40.  

A June 2008 VA mental health physician note states the Veteran was seen for evaluation of medication and psychotherapy.  Her chief complaint was "sliding downhill" and she stated she was angry about "everything."  She reported having trouble sleeping, headaches and feeling tearful.  The Veteran was found to be alert, her thought process was coherent and goal-directed.  A review of VA treatment records for this period also shows the Veteran participated in group psychotherapy.

In September 2008, the Veteran was afforded a VA PTSD examination where she reported symptoms of depression.  She was single, was not in a significant relationship, and dated only once since her in-service sexual assault.  She reported there was nothing she did for enjoyment.  The VA examiner stated that the Veteran's difficulty with anger and trust has likely resulted in her resistance to forming meaningful interpersonal relationships outside of her sister and therapy group.  Upon examination, the Veteran was found to be clean and casually dressed.  Her speech was clear and coherent.  She was found to be cooperative and friendly toward the examiner, her affect was blunted, and her mood was dysphoric.  Her attention was found to be intact, but she stated that her problems with attention were variable and depends on the day and what she is doing.  She was found to be intact to person, time and place.  Her thought process was unremarkable.  There was suicidal ideation, and the Veteran was distrustful of others.  There were no delusions found, she understands the outcome of her behavior, and the Veteran was found to understand she had a problem.  The Veteran stated she had difficulty staying asleep with an average sleep time of two hours.  The Veteran reported panic attacks which occur typically in the evening while in social situations.  The VA examiner stated that the Veteran's description of these events do not meet diagnostic criteria for panic attack and appear to be directly linked to avoidance behavior typical in PTSD.

The Veteran denied homicidal ideation, she was found to maintain minimum personal hygiene, and her recent, remote and immediate memory was found to be normal.  The Veteran's scores on the Posttraumatic Stress Disorder Checklist-Military Version indicated that she has experienced mild to extreme symptoms of PTSD over the past month.  The VA examiner diagnosed the Veteran with PTSD and major depressive disorder without psychotic features.  She was assigned a GAF score of 40, which indicated some impairment in reality testing or communication, or any serious impairment in social, occupational or school functioning.  The VA examiner stated that symptoms of the Veteran's PTSD and depression have resulted in severe impairment in social occupational and school functioning.  She has trouble forming meaningful interpersonal relationships and feeling connected to others.  This causes difficulties in social and occupational functioning.  Her increased depressive symptoms appear to have a significant impact on her school functioning.  Further, the examiner stated the Veteran's anxiety, distrust of others and blunted affect are likely major occupational barriers.  Further, the Veteran has difficulty controlling her irritability and anxiety.  She is depressed most days.

In September 2009, the Veteran was afforded another VA PTSD examination where she reported agoraphobic type behavior, a lack of motivation and difficulty with making appointments.  She reports sleeping 10 hours a day with six steady hours of sleep per night.  She reported having memory problems, mood that varies from laughter to tearful, and ongoing anxiety that has decreased in the past couple of years due to learning what to avoid.  The Veteran reported that she took a job in the human resources department at the VA in December 2008, but she quit in May 2009 due to feeling harassed by her boss and not liking the work.  She reported being single, having no children, had no friends and generally socially isolates herself.

Upon examination, the Veteran was found to be alert and oriented to person, place, time and situation, with normal kinetics and good eye contact.  Her speech was with regular rate, rhythm, tone and volume.  Her mood was described as "okay" and her affect was pleasant and appropriate.  There was no evidence of psychotic thought processes and her cognition was grossly intact.  The Veteran's thought processes was linear, logical and goal directed and without impairment of communication.  The Veteran's behavior was appropriate throughout the interview, the Veteran denied active suicidal or homicidal thoughts at the time of the examination.  But she reported some passive suicidal thoughts without plan, desire or intention that occurs one time every one to two weeks.  The Veteran was able to maintain minimal personal hygiene and other basic activities of daily living.  She reported short-term forgetfulness that appeared to be associated with concentration difficulties.  Throughout the interview, she displayed appropriate long-term, intermediate, short-term and immediate memory.  Her speech was within normal limits.  The Veteran has episodic, intermittent anxiety.  

The VA examiner stated that the Veteran's depression seemed to be more prominent than her PTSD at the time.  The VA examiner noted diagnoses of PTSD and major depressive disorder and assigned a GAF score of 50.  The examiner opined that the Veteran was able to manage her own financial affairs in her own best interest.  The examiner concluded that the Veteran's PTSD signs and symptoms resulted in deficiencies in most areas: work, family relations, thinking and mood.  These signs and symptoms were manifested by persistent intrusive thoughts, difficulty with concentration, social isolation and poor interpersonal relationships.  Further, the examiner stated the Veteran's PTSD symptoms required continuous medication.

Resolving all reasonable doubt in favor of the claimant, the Board finds that for the period between February 28, 2008 and September 27, 2010, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas.  The Veteran's symptoms include: depression; decreased interest and withdrawal from social activities; anxiety; difficulties in concentration; and suicidal ideation.  The Veteran has never been married, does not have any children, and reports having no friends.  The September 2009 VA examiner stated the Veteran's PTSD symptoms and resultant exacerbation of her major depression has contributed to her unemployability.  Further, the Veteran actively avoids any interactions with people outside of her close family, all of which are details reflecting an inability to establish and maintain both personal and work relationships.  Further, the Veteran's GAF scores during this period reflect major impairment in several areas, such as work or school.  The type and degree of the Veteran's symptoms rise to the level of such contemplated by the regulatory criteria warranting a 70 percent disability rating.  

However, the evidence does not show that the Veteran's symptoms resulted in total occupational and social impairment due to her PTSD.  The medical evidence during this period does not include any credible evidence that the Veteran has gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, is in persistent danger of hurting herself or others as a result of her PTSD.  Further, the evidence as a whole does not indicate total impairment, and instead indicates that the level of severity warrants a 70 percent rating.  Further in this regard, the Veteran has not been noted to have experienced disorientation to time or place.  Finally, there has been no evidence that the Veteran has experienced memory loss of names of close relatives, her own occupation, or her own name.  That is, during this period of time, the Veteran has been shown, as outlined and summarized above, to maintain abilities occupationally and socially that preclude a finding of total impairment.  In this regard, the Board has carefully considered the lay and medical evidence regarding her abilities to take care of herself, communicate during a conversation and the like.  Based on this review of the entirety of the evidence, the Board finds that a 100 schedular rating is not warranted.

Having carefully considered all the evidence of record in light of the applicable rating criteria, the Board finds that the overall symptomatology and level of impairment have most nearly approximated those indicative of a 70 percent rating.  An initial evaluation in excess of 70 percent is not warranted.  38 C.F.R. § 4.7.

C.  Period since December 1, 2010

On November 30, 2010, the Veteran was afforded a VA PTSD examination where it was noted she was hospitalized from September 27, 2010 to November 12, 2010 for her mental disorder.  The Veteran is in receipt of a temporary 100 percent disability for the period between September 27, 2010 and November 30, 2010 as a result of her hospitalization.  It was noted that upon discharge, the Veteran was found to be alert and oriented, cooperative and appropriate.  Her eye contact was good, and her kinetics were normal.  Her speech was normal in rate, rhythm, tone and volume.  Her mood was mildly down and anxious, her affect was mood congruent and somewhat constricted, but she was able to brighten appropriately.  Her thought process was goal directed.  She showed no evidence of hallucinations or delusions, and she denied both suicidal ideation and homicidal ideation.  Her cognition was grossly intact.  Her insight and judgment were fair with regard to her current emotional state.

At her November 2010 VA examination, it was noted the Veteran reported increased fighting with her sister.  Her parents remain alive with no changes in the relationship in the past year.  In the last year she lost a girlfriend for support and stated she no longer has the energy to keep friendships going.  She reported an intermittent passive suicidal ideation without intent or plan, but denied suicidal ideation or intention at the time of the examination.  The Veteran reported increasing isolation over the past year to the point where it required considerable effort to go out of the house and drive to the store.  She reported no longer feeling emotionally energized enough to develop or maintain friendships.  And she felt as if she could never pass an interview in spite of a work record prior to the military and during her time in service with no performance problems.

Upon examination, the Veteran was noted to be clean, neatly groomed, appropriately and casually dressed.  Her psychomotor activity was unremarkable and her speech was clear and unremarkable.  Her attitude toward the examiner was cooperative, friendly, relaxed and attentive.  Her affect was normal, and the examiner noted the Veteran had good thinking processes.  She was oriented to person, time, and place.  Her thought process and content were both unremarkable, she had no delusions, and her intelligence was average.  She understood the outcome of her behavior and understood she had a problem.  The Veteran reported middle insomnia as well as hypersomnia.  She felt tired all the time and was not sure of the quality of her sleep.  The Veteran reported that her fatigue restricted her ability to get out of the house.  The Veteran did not show any hallucinations, and did not exhibit inappropriate behavior.  She did not have obsessive/ritualistic behavior.  The Veteran reported "a couple" of panic attacks during her first two days on inpatient psychiatric treatment in September 2010 which occurred during group therapy.  She had suicidal thoughts but no homicidal thoughts.  The extent of her impulse control was fair.  She was able to maintain minimal personal hygiene.  Her remote and immediate memory were both normal, while her recent memory was mildly impaired.

The VA examiner noted diagnoses of PTSD and major depressive disorder.  A GAF score of 50 was assigned.  The examiner stated the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms.

When considering the Veteran's symptoms in total, the Board finds that they do not result in total occupational and social impairment for the period beginning December 1, 2010.  In this regard, the Board finds the November 2010 VA examiner's opinion to be particularly probative, as his final assessment took into account the examination of the Veteran, her reported symptoms, and her past medical history.  Overall, during this appeal period, the Board finds that the weight of the credible evidence demonstrates that the Veteran's PTSD symptomatology more closely approximates the schedular criteria for the 70 percent disability rating.

That is, during this period of time, as in the previous, the Veteran has been shown, as outlined and summarized above, to maintain abilities occupationally and socially that preclude a finding of total impairment.  In this regard, the Board has carefully considered the lay and medical evidence regarding her abilities to take care of herself, communicate during a conversation and the like.  Based on this review of the entirety of the evidence, the Board finds that a 100 schedular rating is not warranted.

Extraschedular 

For the entire period under consideration, as to whether referral for an extraschedular rating is warranted, the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments.  Therefore, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the Board finds that a rating in excess of 30 percent for PTSD for the period prior to February 28, 2008, is not warranted.  The Board further finds that a rating of 70 percent, but no higher, for the period between February 28, 2008 and September 27, 2010 is warranted.  Lastly, a rating in excess of 70 percent for the period since December 1, 2010 is not warranted.

TDIU

The RO, as noted, granted entitlement to TDIU as of December 1, 2010.  The Board finds, however, as noted in the Introduction, that the question of TDIU must be considered for the entirety of the appeal pursuant to Rice.  Therefore, the Board will look at the period from the day after separation from service to November 30, 2010.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  Marginal employment shall not be considered substantially gainful employment.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  

After the review of this evidence , the Board finds that TDIU is warranted as of May 30, 2009.  This is the day after she last worked.  The Board's grant is based on her now meeting the schedular rating criteria during this period of time coupled with the medical evidence demonstrating, in essence, that her PTSD led, as least in part, to her unemployability.  This finding is supported by her statements and evidence of record that shows her symptoms prevented her from substantial gainful employment.  The evidence shows that after service she received a master degree, and after looking for work for a period of time, found employment until May 29, 2009.  As the Veteran has already received a schedular 100 percent based on the same disability for the period from September 27, 2010 to November 30, 2010, the TDIU is not for affectation during this period.  

For the period from June 30, 2007 to May 29, 2009, as noted in the above paragraph, the Veteran has a master's degree and worked in her relevant field from December 2008 to May 29, 2009.  The Veteran reported that she worked 40 hours a week during this period.  The Board finds that this is substantially gainful employment, and there is no evidence, either lay or medical, otherwise.  From her separation from service in June 2007 to beginning this employment in December 2008, the record shows that she was completing her master's degree and looking for employment.  Although cognizant that the evidence outlined above related to her PTSD symptoms indicates that her disability significantly affected her ability to obtain employment, the preponderance of the evidence shows that during this period of time she was able to complete a master's degree and was actively thereafter pursuing work, and lead (albeit it for a short period) to her obtaining such gainful employment.  As such, TDIU is not warranted during this period of time.  Based on this careful review of the evidence, the Board finds that entitlement to TDIU prior to May 30, 2009 is not warranted.


ORDER

An initial disability rating in excess of 30 percent for PTSD prior to February 28, 2008 is denied. 

An initial disability rating of 70 percent, but no higher, for PTSD for the period between February 28, 2008 and September 27, 2010, is granted.

An initial disability rating in excess of 70 percent for PTSD since December 1, 2010 is denied. 

TDIU is granted as of May 30, 2009, but no earlier. 



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


